LEARNED HAND, District Judge
(after stating the facts as above). Both parties have disregarded the denials, and have assumed that the defense only is in question. I shall act upon that assumption, without any close scrutiny of the issues raised by the denials. So regarded, the motion raises the single question of law, whether Mook was a contract laborer; for it is obviously clear that the defendant induced him to migrate to the United States, and that he actually came into the United States, in a completer sense than the seamen who were the subject of the decision in Scharrenberg v. Dollar S. S. Co., 245 U. S. 122, 38 Sup. Ct. 28, 62 L. Ed.-. Section 3, chapter 29, 39 Stat. 876, defines contract laborers. They are:
“Persons * * * who have been induced, assisted, encouraged, or solicited to migrate to this country by offers or promises of employment * * * or in consequence of agreements * * * to perform labor in this country of any kind, skilled or unskilled.”
As I have said, Mook was certainly induced and assisted to migrate to this country. He was also expected to perform labor here of a skilled kind. The question narrows, therefore, to this only: *915Was he induced to migrate by an offer or promise of employment, or in consequence of an agreement to perform labor here?
This point seems never to have been considered .in any of the cases. The nearest is the decision of Judge Knowles in United States v. Great Falls & C. R. R. Co. (C. C.) 53 Fed. 77, under the act of 1885 (Comp. St. 1916, § 4245), which, although different in form, does not seem to me different in substance from the present statute, at least so far as this case is concerned. In that case Ramont, the alien, migrated to the United States from Canada on the promise of defendant that he should be continued as an employe at satisfactory wages. It did not appear that while in Canada Ramont was under a contract by whose terms the defendant had a right to order him to the United States. The case was treated as though the contract to enter the United States were new and independent of his farmer engagement. Presumably he was engaged at weekly wages.
In principle it seems to me clear that the case is not within the statute. In no fair sense can it be said that Mook was induced to migrate by. an offer or promise of employment He was already employed under a contract which subjected him to the orders of his employer in this respect. The statute includes only offers of employment in this country, and the offer itself must include employment here. More is to be said for the plaintiff’s position under the second phrase in the statute:
“In consequence of agreements * * * to perform labor in this country.”
Yet here, too, the purpose seems to me clearly limited. The agreement must by its terms include the performance of labor in this country. Mook’s contract was made in Holland, and did not include such, performance, though, it is true, it subjected him to the possibility of being ordered to this country, or to Dutch Guiana, or possibly elsewhere, if the defendant desired. I think the statute requires that the incentive held out to the alien must be employment here, and this accords with its general purpose, which is to prevent the migration of aliens under the attraction of work in the United States. That is the motive which must cause their migration. The statute means to remove that particular incentive from those influencing the decision of aliens to come to this country.
The whole thing might, of course, be a cover or guise for a violation of the statute, in which case it would not succeed. If it was originally understood between the employer and the alien that he was to be ordered to America; it would be quite clear that he had been offered employment here, and that he had migrated in consequence of an agreement to perform labor here; but for the purposes of this motion I cannot assume that the defense is other than honest. If the defendant can prove it as pleaded, the case is not within the statute.
The motion is denied.